Exhibit 10.51 WARRANT TERMINATION AGREEMENT This WARRANT TERMINATION AGREEMENT (the “ Agreement ”) is made effective November 19, 2015 (“Effective Date”), by and between OmniComm Systems, Inc., a Delaware corporation (the “ Company ”), and Cornelis F. Wit, Chief Executive Officer and Director of the Company (the “ Warrant Holder ”). The Warrant Holder and the Company will be referred to singly as a “Party” and collectively as the “Parties.” WHEREAS, the Company granted to Warrant Holder the right to purchase an aggregate of 29,363,517 shares of the Company’s common stock at a purchase price of $.25 per share pursuant to certain warrants (the “ Warrants ”), set forth in Exhibit A attached hereto; WHEREAS, in the consideration of the Company satisfying an aggregate $7,339,000 principal amount of certain promissory notes and convertible debentures (“Debt”) set forth in Exhibit A attached hereto, the Parties have agreed to terminate the Warrants. NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements set forth in this Agreement, it is hereby agreed as follows: 1. Acknowledgments . The Warrant Holder acknowledges that contemporaneously herewith the Debt has been satisfied in full. 2.
